Citation Nr: 1712542	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  10-22 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1971 to December 1972.  He died in January 2007.  The appellant in this matter is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of this matter has been since transferred to the VA St. Paul Pension Management Center in St. Paul, Minnesota.

In January 2012, the appellant testified at a travel board hearing at the RO before the undersigned; a transcript of which is of record.  The Board notes in passing that at the time of the hearing, the Appellant was represented by Texas Veterans Commission.  In August 2015, the Appellant appointed Disabled American Veterans as her representative. 

This matter was remanded by the Board in November 2012 for additional development.  Such development was completed and the matter returned to the Board.  In July 2014, the Board denied the appellant's claim.  An appeal followed.  

In June 2015, the United States Court of Appeals for Veterans Claims (Court) granted the parties joint motion for remand (JMR).  Specifically, the Court set aside the Board's July 2014 decision denying Appellant's claim for service connection for cause of death, and remanded the matter to the Board for readjudication consistent with the JMR.  In doing so, the Court indicated, in pertinent part, that the Board failed to satisfy its duty to assist in obtaining relevant records. 

In June 2016, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for development consistent with aforementioned JMR.  This matter has been returned to the Board for appellate consideration.



FINDINGS OF FACT

1.  The Veteran did not have service on the landmass or inland waters of the Republic of Vietnam (Vietnam), and was not exposed to herbicide agents.

2.  The Veteran died in January 2007; the immediate cause of death was hepatic failure, with liver cancer noted as the underlying cause.  

3.  A service-connected disability was neither the principal nor contributory cause of death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

2.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312, 3.313 (2016).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in April 2009, May 2009, and December 2015.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) (setting forth particularized notice requirements in a claim for Dependency and Indemnity Compensation).  

In addition, the duty to assist the Appellant has also been satisfied in this case.  The Veteran's service treatment records (STRs), military personnel records (MPRs), as well as all identified and available post-service medical records are in the claims file.  The evidence of record includes VA and private medical records and statements from the Veteran, the Appellant, and her representative.  The August 2013 VA medical opinion reflects that the examiner reviewed the Veteran's pertinent medical history, and rendered findings consistent with the remainder of the evidence of record, and therefore, the medical opinion is adequate for adjudication purposes in terms of determining service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that pursuant to its June 2016 remand, additional deck logs of the U.S.S. Ranger were associated with the record; however, the records would not have a bearing on the medical opinion and therefore an addendum is not necessary.  

Most recently, in a June 2016 decision, the Board remanded the claim for additional development.  Pursuant to the Board's remand, the AOJ obtained the outstanding deck logs of the U.S.S. Ranger from April 1971 to June 1971, included them in the record, and issued a supplemental statement of the case (SSOC).  The Board is cognizant of the fact that the Veteran was assigned to the U.S.S. Ranger from April 1971 to November 1972; however, for the reasons indicated below, the deck logs from April 1971 to June 1971 are the only records pertinent to the claim, i.e., support the Veteran's contention of service in Vietnam.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  This matter has been returned to the Board for appellate consideration.

Accordingly, the Board finds that no prejudice to the Appellant will result from the adjudication of her claim in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.

II. Service Connection

	Legal Principles

A surviving spouse of a qualified Veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation (DIC).  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal or contributory cause of death.  A service-connected disability is considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A service-connected disability is considered the contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  Id. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  Veterans who served in Vietnam between January 9, 1962, and May 7, 1975, are presumed to have been exposed to herbicide agents, such as Agent Orange (AO), unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. §§ 3.307(a)(6)(iii).  Certain listed medical conditions-including diabetes mellitus-may be granted service connection on a presumptive basis due to such exposure.  38 C.F.R. § 3.309(e).  The availability of presumptive service connection does not, however, preclude a grant of service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); 38 C.F.R. § 3.303 ("The presumptive provisions of the statute and [VA] regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.").

For a veteran to be entitled to the presumption of service connection under 38 C.F.R. § 3.307(a)(1)(6)(iii), he or she must have been present at some point on the landmass or "inland waters" (aka brown waters) of Vietnam.  Haas v. Peake, 525 F.3d 1168, 1182-83 (Fed. Cir. 2008).  Such inland waterways include "rivers, estuaries, canals and deltas 'inside the country.'"  Gray v. McDonald, 27 Vet. App. 313, 321 (2015).  The presumption of herbicide exposure is also extended to veterans who served on ships where deck logs reference "anchoring [in] or entering the 'mouth of' the Cua Viet River, Saigon River, Mekong River Delta, Ganh Rai Bay, and the Rung Sat Special Zone."  Id.

	Factual Background

A certificate of death reflects that the Veteran died in January 2007.  It further reflects that the immediate cause of death was hepatic failure, with onset one month prior to death, and the underlying cause was liver cancer, with onset one year prior to death.  The Appellant is his surviving spouse.

At the time of the Veteran's death, service connection was in effect for residuals of a right ankle sprain, rated as 10 percent disabling.  Prior to his death, the Veteran sought service connection for hepatitis C, diabetes mellitus, type II, due to AO exposure, and posttraumatic stress disorder.  However, these claims were all denied in May 2003.  A notice of disagreement was filed in June 2003, limited to the Veteran's claim for diabetes mellitus.  In May 2004, the Board denied the Veteran's claim for service connection for diabetes mellitus.  The Veteran also sought service connection for right knee and right hip disabilities, secondary to his service-connected right ankle, however, these claims were denied in October 2006.  

The Appellant contends that the Veteran's non-service-connected diabetes is subject to the presumption of service connection based on exposure to AO during service in Vietnam and that the diabetes is a contributing cause of hepatic failure and liver cancer.

There is a large amount of evidence in this case, consisting of both lay and medical evidence.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence). 

The relevant evidence of record consists of the Veteran's STRs, MPRs, post-service medical records, including an August 2013 medical opinion, as well as lay statements in support of the Appellant's claim.

STRs are silent for any complaints of, treatment for or diagnosis of diabetes mellitus or associated symptomatology.  Similarly, STRs are silent for any complaints of, treatment for or diagnosis of hepatitis C or associated symptomatology.

MPRs reflect that the Veteran served aboard the U.S.S. Ranger from April 1971 to November 1972.  The deck logs of the U.S.S. Ranger reflect that the ship sailed in the Tonkin Gulf and returned to Subic Bay on May 20, 1971.  It then sailed to Japan.  On June 8, 1971, the U.S.S. Ranger headed back to the United States; arriving in California on June 17, 1971.  The ship thereafter remained in the United States through November 16, 1972.  The deck logs do not reflect that the ship docked in Vietnam during that time or conducted operations into Vietnam.  

Several lay statements regarding exposure to AO and service in Vietnam are of record.  In a letter dated July 2002, the Veteran reported "heavy exposure to AO" while serving in a "patrol boat in the rivers of Southeast Asia."  In a letter dated August 2003, the Veteran reported that he was attached to "A.I.M.D. (aircraft maintenance) aboard the U.S.S. Ranger," and that per his duties, he made "numerous flights into Bienhoa and Danang."  In a letter dated September 2009, the Veteran reported "exposure to [AO] while serving off-shore in Vietnam."  In a letter dated January 2010, the Appellant reported that the Veteran "had boots on the ground in Vietnam from April 1971 to May 1971."  An email dated February 2011, submitted by another family member, reported that the Veteran had previously indicated to others that he "went much deeper into remote areas of Vietnam . . . and that he serviced choppers before and after they return[ed] from spraying [AO.]"  

Post-service VA and private treatment records reflect that the Veteran was diagnosed with diabetes mellitus on or about April 1994, i.e., more than two decades after service.  They further reflect that the Veteran was diagnosed with hepatitis C on or about July 1998.  In a July 2001 statement, the Veteran reported that he was "told [his] exposure to AO may be the reason . . . [for his] diabetes and hep[atitis] C."  The treatment records do not indicate that either condition is related to the Veteran's military service.  

An August 2013 medical opinion notes that it reviewed the Veteran's pertinent medical history and the other evidence of record.  At that time, the examiner noted that there is no evidence in the Veteran's STRs that indicate that he suffered from diabetes mellitus, liver disease or cancer during his military service.  Additionally, the examiner noted there is no evidence that the Veteran suffered from or developed hepatitis C during his military service.  The examiner did note that hepatitis C caused the Veteran's liver cancer and contributed to his death; however, opined that "it is not at least as likely as not that the Veteran's liver cancer or hepatitis C had their onset in service or were caused by active service."  Further, the examiner opined that "it is not at least as likely as not that the Veteran's diabetes mellitus caused his liver cancer or hepatic failure."  In rendering this opinion, the examiner noted that medical literature reveals that diabetes does increase the risk of hepatocellular carcinoma; however, the contribution of diabetes to the development of hepatic failure and carcinoma would have been quite modest in comparison to the contribution of hepatitis C. 

	Analysis

As mentioned, at the time of the Veteran's death service connection was only in effect for residuals of a right ankle sprain, rated as 10 percent disabling.  Given that the Veteran was not service-connected for diabetes mellitus, it is necessary to determine whether service connection should have been established for the claimed disability.  

After a thorough review of the record, the Board finds that service connection is not warranted for the Veteran's claimed diabetes mellitus, due to exposure to AO, on a presumptive basis.  

In making this finding, the Board notes that the deck logs of the U.S.S. Ranger reflect that the ship sailed in the Tonkin Gulf and returned to Subic Bay on May 20, 1971.  It then sailed to Japan.  On June 8, 1971, the U.S.S. Ranger headed back to the United States; arriving in California on June 17, 1971.  The ship thereafter remained in the United States through November 16, 1972, when the ship left on a Westpac cruise.  The deck logs do not reflect that the ship docked in Vietnam during that time or conducted operations into Vietnam.

The Board has considered the various lay statements of record, including the Appellant's January 2012 suggesting the lack of records of service in Vietnam is due to the classified nature of the missions.  The appellant is clearly competent to report statements relayed to her by the Veteran, i.e., that he served in Vietnam.  Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In this case, the Board finds that the lay statements by the Veteran and others regarding exposure to AO are internally inconsistent and not supported by the other evidence of record.  In his July 2002 statement, the Veteran indicated he was exposed to AO as a result of serving on a patrol boat in the rivers of Southeast Asia.  Yet, in a September 2009 statement, the Veteran indicated his AO exposure was due to serving off-shore.  Lastly, the Appellant indicated that the Veteran served on the landmass of Vietnam, i.e., boots on ground.  Unfortunately, MPRs and deck logs from the U.S.S. Ranger do not support these statements and the internal inconsistency of the statements undermines its credibility.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for diabetes mellitus, due to AO exposure, on a presumptive basis.

Next, the Board finds that service connection is not warranted for the Veteran's claimed diabetes mellitus, due to exposure to AO, on a direct basis.  In making this finding, the Board notes that STRs are silent for any complaints of, treatment for or diagnosis of diabetes mellitus or associated symptomatology.  The Board further notes that the Veteran was diagnosed with diabetes mellitus on or about April 1994, i.e., more than two decades after service.  The Board has considered the Veteran's prior statements that he was "told [his] exposure to AO may be the reason . . . [for his] diabetes and hep[atitis] C."  However, the treatment records do not reflect these statements or otherwise indicate that either condition is related to the Veteran's military service.  Rather, report of a July 2006 VA orthopedics examination reflects that "the [Veteran] took disability retirement in 1999 because of complications from hepatitis C (secondary to heroin abuse)."  Neither the Veteran nor the Appellant has provided any direct evidence corroborating exposure to AO in service.  

Additionally, the Board accords significant probative weight to the VA medical opinion provided in August 2013.  There, the examiner noted that there is no evidence in the Veteran's STRs that indicate that he suffered from diabetes mellitus, liver disease or cancer during his military service.  Additionally, the examiner noted there is no evidence that the Veteran suffered from or developed hepatitis C during his military service.  The examiner did note that hepatitis C caused the Veteran's liver cancer and contributed to his death; however, opined that "it is not at least as likely as not that the Veteran's liver cancer or hepatitis C had their onset in service or were caused by active service."  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for diabetes mellitus, due to AO exposure, on a direct basis.

Lastly, the Board turns to the Appellants contention that the non-service-connected diabetes is a contributing cause of hepatic failure and liver cancer.  The Board finds that the record does not support the Appellant's contention that diabetes mellitus is a contributing factor to the conditions that caused the Veteran's death.  In making this finding, the Board notes that the certificate of death reflects that the Veteran died in January 2007, and that the immediate cause of death was hepatic failure, with the underlying cause noted as liver cancer.  As mentioned, the Board accords significant probative weight to the VA medical opinion provided in August 2013, in which the examiner opined that "it is not at least as likely as not that the Veteran's diabetes mellitus caused his liver cancer or hepatic failure."  Further, the examiner opined that "it is not at least as likely as not that the Veteran's diabetes contributed substantially or materially to his death, that it combined with his liver cancer and/or hepatic failure to cause death, or that it resulted in debilitating effects and general impairment of health to the extent that it rendered him materially less capable of resisting the effects of the liver cancer and hepatic failure."  To the contrary, the examiner opined that the hepatitis C "undoubtedly" led to his death.  As indicated, the report of the July 2006 VA orthopedics examination reflects that the Veteran's hepatitis C is secondary to his heroin abuse.

The Board has considered the Appellant's statements that the diabetes is related to the Veteran's military service and that it caused the Veteran's hepatic failure and liver cancer.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, questions of medical causation falls outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  In this case, the cause of the Veteran's death is a matter suited to the realm of medical expertise.  As such, to the extent the Appellant is addressing questions of medical causation of the hepatic failure and liver cancer, the Board finds her statements are not competent lay evidence.  Notwithstanding, the probative medical evidence outweighs the lay statements.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board sympathetically finds that the preponderance of the evidence is against the Appellant's claim of service connection for Veteran's cause of death.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against each of the Appellant's claims for service connection, that doctrine is not helpful to the Appellant.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


